Richardson, C. J.,
delivered the opinion of the court.
It has long been settled, that when a town, bona fide, relieves a person apparently a pauper, and actually standing in need of relief, the town in which such person is settled will be liable for the expense, although it may turn out that the person relieved had some property. It was so decided in Alton vs. Gilmanton, in the county of Strafford, September term, 1823.
The law is the same in Massachusetts. 15 Mass. R. 286, Watson vs. Cambridge; 1 Mass. R. 459, Freeport vs. Edgecombe; 12 do. 267 and 357; 2 Pick. R. 341, New Salem vs. Wendell; 11 do. 459, Sturbridge vs. Holland.
*307No man is to be considered as a pauper who has credit, or property, with which he can, under the circumstances in which he is placed, immediately relieve his wants if he will.
But when a man, with a house and a little real estate, is, by sickness, or other accident, reduced to want, he is not to be compelled to sell his house and clothing, and turn himself and family out of doors, sick and naked, in order to entitle him and his family to relief. It is not the interest of those who may be chargeable with his support that he should be compelled to do this.
The question in this case was, then, Had Thorn credit or property with which he might have relieved himself and family, without disposing of what must have been immediately replaced in order to enable him to live ? If he had, he was not to be considered as a pauper. If he had not, then he was to be considered as a person entitled to relief under the statute. And the question should have been submitted to the jury with directions to that effect.
And inasmuch as the question was not thus submitted to the jury, we are of opinion that the verdict must be set aside, and a

New trial granted.